Title: To Thomas Jefferson from Albert Gallatin, 13 December 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Decer. 13th 1804
                  
                  The information contained in this letter is certainly important. It explains what I heard that General Hovey or Ovey of Genesee was connected with Phelps & went last summer to the Westward with an intention of ascending the Mississippi as high as St. Anthony’s fall. He however went no farther than the falls of the Ohio, where he formed a plan to cut a cannal around the same.
                  Powers should be answered, & I presume in the following manner
                  1st. that we have no knowledge of Carver’s grant
                  2. that such grant if it existed was never recognized by the crown
                   3. that Congress never have recognized mere indian titles & that he may safely rely upon that such one as that he mentions never will be admitted—
                  4th— that it is presumable that he may have redress against the seller, but that it is a question of private right on which officers of Govt. cannot as such give any opinion—
                  
                  Will you have the goodness to give me your opinion on the subject?
                  As a national subject, it evinces the necessity for Congress to be extremely cautious in admitting land claims not warranted by the general system adopted for granting lands. I am told that almost every settler at Detroit derives his claim from an indian title. It seems that it will be best to confirm their possession as settlers only & not as purchasers or grantees under the indians. The same remark will probably apply to many occupants at Kaskaskia & in upper Louisiana.
                  But exclusively of settlers, I am informed indirectly, though the information came from Hoffman that many millions of acres will be claimed between Lakes Huron & Michigan under indian grants; and I presume that you are acquainted with the pretended claims of the Wabash & Illinois Companies—Carver’s grant makes another, and there may be many more. 
                  Respectfully Your obedt. Sevt.
                  
                     Albert Gallatin 
                     
                  
               